Title: May 16. Sunday.
From: Adams, John
To: 


       Went on Shore, and dined with Mr. Moylan. Jones, Landais, Chaumont Pere et Fils, Moylan Frere, Maese, made the Company.
       Maese made a sensible Observation, vizt., that he ever found five out of six of the People of England supporting the Measures of Government. That the People of America had been deceived by their Friends in England, by writing that the People were against these Measures.
       Letters from England received to day, say, that the last Propositions of Spain for an Accommodation have been rejected by Government, with a Kind of Humour that We have been long used to.
       Went after Dinner with Mr. Chaumont, to the House of Mr. Bouvet, an old Officer of Marine, a Croix de St. Louis, to see the Modell of a Seventy four Gun Ship, that he was Twenty Years in making with his own Hand. Every Sparre, Block, Rope, Iron and Timber in the true Proportions. It is fine comme un Tabatier. In his Shop he has all his Tools, his Chizzells, his Files, &c. and his turning Wheel, Glasses, Mathematical Instruments, &c.
       Colonel Wuibert told us this Evening of some very ancient and curious Pictures at La Fleche. In one Situation you see Henri 4.—in another, at a small distance you see one of his Mistresses, in another a second Mistress. In one Picture viewed from one Point you see a Man, from another Point a Beast.
       C.L. told Us of a curious Grate at Nantes, which is ancient and no body knows how it was made. He also entertained Us with an Account of the Indians at Outaheite. The most dextrous Thieves in the World, but the best natured People. Mr. Bougainvilles People sold them, Iron, nails &c. for very great Prices. An Hog for a Deck nail, and a fowl for a Board Nail. He related several Instances of their Ingenuity, in picking Pocketts, and stealing Nails and Bitts of Iron. One of their Priests picked his Pocketts of all the Nails in it, which was all his Money. And a Drol Relation of a Single Combat between the Priest and the Indian that carried him over the River, on his shoulders, for a Nail—which consisted in clinching their Hands together and pushing, untill the Priest fell back, when the other gave him a Fillip upon his Forehead or Nose, which was the Tryumph, and decided the Question about the Property of the Nail.
       My Son could not comprehend why they should be so fond of Iron. He was told that Iron made the principal Difference between savage and civilised Nations. That all Arts and Manufactures depended upon Iron &c.
      